Cole, J.
"We are furnished with no briefs by the appellant, and we are therefore ignorant of the points upon which he relies for a reversal of the judgment. Neither is there any bill of exceptions. The printed case states that there was no notice of trial served. This objection is not sustained by the record and papers returned to this court. But even if it were true that no notice of trial was given, the defendant should have moved in the court below to set aside the judgment on that ground. "W"e think the appeal was manifestly taken for delay, and we there*32fore afñrm tire judgment with fiye per cent, damages in addition to tire seven percent, damages given on affirmance'of judgments.
By the Oourt. — Ordered accordingly.